Exhibit 10.8

November 17, 2008

VeraSun Energy Corporation

Each of the VSE Guarantors signatory hereto

100 22nd Avenue

Brookings, South Dakota 57006

Re:     VeraSun Energy Corporation — Waiver Letter

Ladies and Gentlemen:

This letter (this “Waiver Letter”) is delivered to you in connection with that
certain letter agreement re: VeraSun Energy Corporation – DIP Facility
Commitment Letter, dated as of November 3, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Commitment Letter”),
among the undersigned VSE DIP Lenders (as defined therein), VeraSun Energy
Corporation (the “VSE Borrower”) and the VSE Guarantors (as defined therein;
and, together with the VSE Borrower, the “VSE Obligors”). Capitalized terms used
herein but not defined herein shall have the meanings provided therefor in the
Commitment Letter.

Reference is made to that certain VeraSun Energy Corporation Priming
Superpriority DIP Facility Definitive Summary of Terms and Conditions, dated as
of November 3, 2008 (the “VSE DIP Term Sheet”), which was attached as
(a) Exhibit A to the Commitment Letter and (b) Exhibit A to that certain Interim
Order (I) Authorizing Debtors to Obtain Post-Petition Senior Secured
Super-Priority Financing pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1),
364(c)(2), 364(c)(3), 364(d)(1) and 364(e), (II) Authorizing the Repayment of
Certain Pre-Petition Secured Obligations, (III) Granting Adequate Protection to
Pre-Petition First Lien Secured Parties pursuant to §§ 361, 362, 363 and 364,
(IV) Scheduling Final Hearing pursuant to Bankruptcy Rules 4001(b) and (c), and
(V) Related Relief, entered by the United States Bankruptcy Court for the
District of Delaware in Case No. 08-12606 (BLS), in re: VeraSun Energy
Corporation, et al, on November 3, 2008.

The VSE Obligors have requested that the VSE DIP Lenders waive certain
requirements set forth in the VSE DIP Term Sheet. In furtherance thereof, the
VSE DIP Lenders hereby agree to waive (a) the requirement set forth in the
“Documentation” section of the VSE DIP Term Sheet that the VSE DIP Loan
Documentation be executed and delivered by the parties thereto on or prior to
November 17, 2008 (the “November 17 Delivery Requirement”) and (b) any default
or requirement to repay the VSE DIP Loans that has arisen or may arise as a
result of the failure of the VSE Obligors to meet the November 17 Delivery
Requirement; provided, that (x) the VSE DIP Lenders shall not have any
commitment to make any additional VSE DIP Loans prior to the date on which the
VSE DIP Loan Documentation is executed and delivered by the parties thereto and
(y) in the event that no such VSE DIP Loan Documentation is executed and
delivered by the parties thereto on or prior to November 21, 2008, the VSE
Obligors shall be considered in default under the Commitment Letter and the VSE
DIP Loans shall become immediately due and payable.

This Waiver Letter shall be governed by, and construed in accordance with, the
laws of the State of New York. This Waiver Letter may be executed in any number
of counterparts, each of which shall be an original, and all of which, when
taken together, shall constitute one agreement. This Waiver Letter shall become
effective on the date that each of the VSE DIP Lenders has received this Waiver
Letter executed and delivered by a duly authorized officer of each of the VSE
Obligors and each of the VSE DIP Lenders. Delivery of an executed signature page
of this Waiver Letter by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.

By accepting this Waiver Letter, each VSE Obligor agrees to the foregoing
provisions.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

Please confirm that the foregoing is our mutual understanding by signing and
returning to the VSE DIP Lenders an executed counterpart of this letter.

 

Very truly yours, TRILOGY PORTFOLIO COMPANY, LLC By  

/s/ Paul S. Greenberg

Name:   Paul S. Greenberg Title:   Principal

TRILOGY SPECIAL SITUATIONS MASTER FUND, LTD.

By  

/s/ Paul S. Greenberg

Name:   Paul S. Greenberg Title:   Principal MARINER LDC By:  

Mariner Investment Group, LLC

as Investment Manager

By  

/s/ John C. Kelty

Name:   John Kelty Title:   Authorized Signatory

[Signature Page to Waiver Letter]



--------------------------------------------------------------------------------

AIG GLOBAL INVESTMENT CORP., on behalf of various of its investment advisory and
sub-advisory clients

By

 

/s/ Tim Lindvall

Name:

 

Tim Lindvall

Title:

 

Vice President

AIG SUNAMERICA ASSET MANAGEMENT CORP.,

as Investment Advisor

By

 

/s/ Tim Lindvall

Name:

 

Tim Lindvall

Title:

 

Vice President

[Signature Page to Waiver Letter]



--------------------------------------------------------------------------------

WAYZATA OPPORTUNITIES FUND II, L.P.

By: WOF II GP, L.P., its General Partner

By: WOF II GP LLC, its General Partner

By  

/s/ Patrick J. Halloran

Name:   Pat Halloran Title:   Authorized Signatory

WAYZATA OPPORTUNITIES FUND OFFSHORE II, L.P.

By: WOF Offshore II GP, LLC, its General Partner

By: Wayzata Investment Partners, LLC, its Manager

By  

/s/ Patrick J. Halloran

Name:   Pat Halloran Title:   Authorized Signatory

[Signature Page to Waiver Letter]



--------------------------------------------------------------------------------

ACCEPTED AND ACKNOWLEDGED

AS OF NOVEMBER 17, 2008

VERASUN ENERGY CORPORATION, as VSE Borrower

 

By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary VERASUN GRANITE CITY, LLC, as VSE Guarantor By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary VERASUN REYNOLDS, LLC, as VSE Guarantor By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary VERASUN BIODIESEL, LLC, as VSE Guarantor By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary VERASUN LITCHFIELD, LLC, as VSE Guarantor By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary VERASUN TILTON, as VSE Guarantor By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary

[Signature Page to Waiver Letter]



--------------------------------------------------------------------------------

VERASUN AURORA CORPORATION, as VSE Guarantor

 

By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary

VERASUN CHARLES CITY, LLC, as VSE Guarantor

 

By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary VERASUN MARKETING, LLC, as VSE Guarantor By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary VERASUN WELCOME, LLC, as VSE Guarantor By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary VERASUN FORT DODGE, LLC, as VSE Guarantor By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary VERASUN HARTLEY, LLC, as VSE Guarantor By  

/s/    Mark D. Dickey

Name:   Mark D. Dickey Title:   Senior Vice President, General Counsel and
Corporate Secretary

[Signature Page to Waiver Letter]